DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group II was previously acknowledged. Applicant’s election of Hemophilia A as the species of disease, FAM-Tds and cysteine (C-terminal addition) for prosecution was acknowledged.  
In the reply filed 11/15/21, Applicants amended claims 39, 111, 119, 123 and added NEW claims 124-127. Claims 31,40, 50 and 54 have been canceled. 
	Claims 39 and 108-127 read on the elected Group II and species and are under consideration. 

				Claim	Rejections-Withdrawn	
	The rejection of claims 39-40 and 108-123 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,800,816 is withdrawn due to filing of a TD. 

Claim Objections-Withdrawn
The objection to claim 111 is withdrawn due to amendment of the claim to spell out TFPI.
Terminal Disclaimer
The terminal disclaimer filed on 11/15/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,800,816 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112-Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39 and 108-127 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of a blood coagulation disorder with a peptide comprising an amino acid having at least 80% sequence identity SEQ ID NO: 1334 or a variant of SEQ ID NO: 1334 comprising one or two amino acid substitutions, deletions or insertions, does not reasonably provide enablement for treatment in a subject being at risk from a blood coagulation disorder. The specification does not enable any person skilled in the art to which it practice the invention commensurate in scope with these claims. This rejection has been modified necessitated by amendment of the claims. 
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.

(1) The Nature of the Invention
Claim 39 is directed to a method of treating a subject suffering from a blood coagulation disorder or being at risk of a suffering from a blood coagulation disorder comprising administering a peptide comprising an amino acid having at least 80% 

 
(2) The Breadth of the claims
The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, Claim 39 is drawn to treatment of subject suffering or at risk of suffering from a blood coagulation disorder. With respect to the limitation “being at risk of suffering from a disease” the claim is extremely broad and includes subject that do not have a blood coagulation disorder due to the limitation “at risk”. Therefore, the patient population includes all subjects and is not limited to subjects that have disease.

(3) The state of the prior art and (5) The predictability or unpredictability of the art
The prior art is enabling for treatment of a blood coagulation disorder with the claimed peptide.  However, the art is not enabled for treatment of a subject at risk of suffering from a blood coagulation disorder with the claimed peptide. 
Mast (Tissue Factor Pathway Inhibitor: Multiple anticoagulant Activities for a Single Protein (Arterioscler Thromb Vasc Biol. 2016;36(1):9-14) teaches that TFPI is an anticoagulant protein that inhibits early phases of the procoagulant response (Abstract). 
In contrast, there was no art that teach the claimed peptide or other TFPI inhibitor peptides for treatment of patients at risk of a blood coagulation disorder. 
There was no art that teaches the claimed peptide for treatment of patients at risk of blood coagulation disorders.  Therefore, it would be highly unpredictable and require undue experimentation to determine if the claimed peptide would be capable of treating a subject at risk of suffering from coagulation disorder because the patient population includes all subjects and is not limited to subjects that have disease.
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Furthermore, different diseases have distinct etiologies and pathologies. Given this fact, historically the development of new drugs has been difficult and time-consuming. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
It would be highly unpredictable given the art and the breadth of the claims to determine if an amino acid having at least 80% sequence identity SEQ ID NO: 1334 or a variant of SEQ ID NO: 1334 comprising one or two amino acid substitutions, deletions 

(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.


(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The applicant provided sufficient guidance or direction regarding the potential for the claimed peptides to increase blood clot formation and treat the blood coagulation disorder in a subject. The function of TFPI is well known in the art. 
In contrast, the applicant provides little in way of direction or guidance regarding treating a subject or subject at risk of blood coagulation disorders. There was no disclosure of prophylaxis of coagulation disorder. There was no disclosure of treating subject “at risk” of suffering from a blood coagulation disorder. There was no disclosure of identifying patients at risk of the different coagulation disorder. For example, claim 124 includes accidental blood loss. It would require undue experimentation and be highly unpredictable to identify the patient population at risk of accidental blood loss. 

 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

In conclusion, the instant application is enabled for the treatment of a blood coagulation disorder with an amino acid having at least 80% sequence identity SEQ ID NO: 1334 or a variant of SEQ ID NO: 1334 comprising one or two amino acid substitutions, deletions or insertions, but is not enabled for the treatment of a subject at risk of suffering from a blood coagulation disorder with an amino acid having at least 80% sequence identity SEQ ID NO: 1334 or a variant of SEQ ID NO: 1334 comprising one or two amino acid substitutions, deletions or insertions. 

Response to Arguments
Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive. Applicants argue that the claim was amended to include the subject is suffering form or at risk of a coagulation disorder. 
This argument is not persuasive for the reasons presented above. As indicated in the scope of enablement rejection, the application is not enabled for treatment of a subject at risk of a blood coagulation disorder. 



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


NEW claim 124 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a NEW rejection necessitated by addition of new claim 1
Regarding claim 124, the phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitation “including” is claimed in lines 3,6,10,12,14,16,22 and 23 of claim 124.


Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654